                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1859-JFW (KS)                                         Date: October 15, 2019
Title       Daniil Sheiko v. Thomas Giles, et al.




Present: The Honorable:        Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY PRELIMINARY
             INJUNCTION SHOULD NOT BE ISSUED

        On September 26, 2019, Petitioner, a foreign national, who is subject to a final order of
removal, filed a Petition for Writ of Habeas Corpus by a Person in Federal Custody pursuant to 28
U.S.C. § 2241. (Dkt. No. 1.) On October 7, 2019, Respondent filed a Notice of Imminent Removal
of Petitioner, stating that Petitioner’s final removal order was issued more than two years ago and
Petitioner will be subject to removal at any time from October 14, 2019 onward. (Dkt. No. 6.) On
October 11, 2019, Petitioner moved for preliminary injunctive relief to enjoin the Department of
Homeland Security from removing him before the Board of Immigration Appeals adjudicates his
Motion to Reopen his immigration proceedings. (Dkt. No. 8.) United States District Judge John
F. Walter granted Petitioner’s request for a Temporary Restraining Order (“TRO”) and ordered
that Petitioner not be removed from the United States for ten (10) days. (Dkt. No. 10.)

         A petitioner seeking preliminary injunctive relief “must establish that he is likely to
succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary
relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”
Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting Winter
v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). A preliminary injunction is an
extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled
to such relief. Winter, 555 U.S. at 22.

       IT IS HEREBY ORDERED that: (1) Respondent, no later than 4:00pm on October 16,
2019, shall file a Response to this Order that shows cause why a preliminary injunction should
not be issued, and, in particular, addresses whether Petitioner has established each of the four


CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1859-JFW (KS)                                   Date: October 15, 2019
Title       Daniil Sheiko v. Thomas Giles, et al.


requirements for preliminary injunctive relief; and (2) Petitioner may file an optional reply to
Respondent’s response within one (1) day of service thereof.

        Alternatively, the parties may discharge this Order by filing, no later than 4:00pm on
October 16, 2019, a stipulation and proposed order that stays removal pending the adjudication
of Petitioner’s request for a preliminary injunction and sets forth an agreed briefing schedule on
Petitioner’s request for a preliminary injunction.

        IT IS SO ORDERED.




                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
